Citation Nr: 1029329	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-36 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon
 
 
THE ISSUES
 
1.  Entitlement to service connection for tinnitus.
 
2.  Entitlement to service connection for hearing loss.
 
3.  Entitlement to service connection for aortic valve disease, 
to include as secondary to diabetes mellitus.
 
4.  Entitlement to service connection for a left knee disorder, 
secondary to a right knee disorder.
 
5.  Entitlement to service connection for peripheral neuropathy 
of the hands, to include as secondary to diabetes mellitus.
 
6.  Entitlement to an evaluation in excess of 20 percent for 
status post right knee arthrotomies with degenerative joint 
disease, prior to December 2, 2008.
 
7.  Entitlement to an evaluation in excess of 30 percent for 
status post total right knee replacement, from February 1, 2010.

REPRESENTATION
 
Appellant represented by:  Oregon Department of Veterans' Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant and his spouse 
 
 
ATTORNEY FOR THE BOARD
 
J. Henriquez, Counsel
 
 
INTRODUCTION
 
The Veteran had a period of active duty for training (ACDUTRA) 
from October 1963 to April 1964, and active service from February 
to October 1969.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
The Veteran testified at a travel Board hearing in February 
2010.  It was agreed at the hearing that the record would be held 
open for 60 days for the Veteran to submit additional evidence.  
The Veteran submitted additional evidence in May 2010, without a 
waiver of initial RO review and consideration.  This evidence 
contains a private medical treatment report relevant to the 
claims for service connection for a left knee disorder and for an 
evaluation in excess for 30 percent for status post total right 
knee replacement, from February 1, 2010.  Accordingly, the Board 
may not consider this evidence in the first instance in 
conjunction with these particular issues.  See 38 C.F.R. § 
20.1304 (2009).   The Veteran also submitted a personal statement 
in reference to his claim for service connection for tinnitus.  
That evidence, however, is essentially duplicative and redundant 
of his testimony given during the February 2010 hearing and does 
not require further action. 38 C.F.R. § 20.1304 (2009).  
 
The issue of entitlement to service connection for 
ischemic heart disease has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board may not exercise 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  In light, however, of VA's recent 
proposed regulation concerning presumptive service 
connection for ischemic heart disease for Veterans who 
served in the Republic of Vietnam during the Vietnam war, 
see 75 Fed.Reg. 14401 (March 25, 2010), the certified 
issue of entitlement to service connection for aortic 
valve disease must be stayed in accordance with the 
Secretary of VA's November 2009 directive.
 
The issues of addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  The Veteran's tinnitus is not attributable to service.
 
2.  Prior to December 2, 2008, the Veteran's right knee 
disability was not manifested by a compensable limitation of 
either flexion or extension.
 
 
CONCLUSIONS OF LAW
 
1.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  Prior to December 2, 2008, the criteria for an evaluation in 
excess of 20 percent for status post arthrotomies of the right 
knee with degenerative joint disease were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2009).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  
 
With regard to the claim of entitlement to service connection for 
tinnitus, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in September 2004 of the information and evidence 
needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  
 
VA notified the Veteran in September 2004 correspondence of the 
information and evidence needed to substantiate and complete his 
claim of entitlement to an increased rating for the right knee 
disability, to include notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  He was provided notice of the specific rating 
criteria used for rating the disorder in June 2008, and how 
effective dates are determined in June 2008 correspondence.  The 
claim was readjudicated in a November 2008 supplemental statement 
of the case.   
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  In sum, 
there is no evidence of any VA error in notifying or assisting 
him that reasonably affects the fairness of this adjudication.  
38 C.F.R. § 3.159(c).
 
Service Connection for Tinnitus
 
In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A.§ 1110.  Service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).
 
At the outset, the Board notes that the Veteran's complete 
service treatment records are not part of the record despite 
attempts by the RO to obtain this evidence.  Aside from a 
September 1969 hospital report from Bremerton Naval Hospital, 
service treatment records from the Veteran's period of active 
service from February to October 1969 are not of record.  Given 
the absence of such records, the Board has a heightened duty to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).
 
The Veteran is seeking entitlement to service connection for 
tinnitus is due to in-service noise exposure. 
 
A February 1970 VA examination noted the Veteran's complaints 
concerning a right knee disorder, but no complaints pertaining to 
tinnitus were presented.
 
The Veteran's claim for service connection for tinnitus was 
received in June 2004.  At that time, he reported that the 
ringing in his ears started when he drove his truck over a mine.
 
The Veteran was afforded a VA audiology examination in August 
2004.  He reported the recent onset of recurrent tinnitus, and a 
history of noise exposure in the Marines as a heavy equipment 
operator.  He denied using hearing protection in-service, as well 
as any other excessive noise exposure, middle ear pathology or 
vertigo.  No other remarkable history was noted.  He stated that 
tinnitus began in 2000 under unknown circumstances and without a 
known etiology.  The tinnitus was described as bilateral and 
recurrent.  The examiner concluded that the recurrent tinnitus 
was less likely than not related to his military service (recent 
onset). 
 
VA outpatient treatment reports in 2007 show the Veteran's 
ongoing complaints of tinnitus.
 
At his February 2010 hearing, the Veteran indicated that he did 
not have tinnitus prior to military service.  The Veteran related 
that he noticed the onset of ringing in his ears since service 
but that he did not know that it was tinnitus until his VA 
examination in August 2004.  He stated that post-service, he 
worked as a hydraulic components salesman for 40 years, but when 
he was in a noisy environment post service he wore hearing 
protection.  
 
In a statement received at the Board in May 2010, the Veteran 
reiterated that he did not have tinnitus before his military 
service.  He stated that he was a combat Veteran and that he was 
subjected to mortar attacks at Da Nang Air Base.  He also stated 
that he drove over a land mine which exploded and resulted in his 
right knee injury.  These events purportedly led to his 
development of tinnitus.     
 
The Board finds that the preponderance of the evidence is against 
the claim.
 
Initially, the preponderance of the evidence shows that the 
Veteran did not engage in combat with the enemy.  His personnel 
records show service in Vietnam from April to August 1969, during 
which time he served as an engine equipment operator with a 
headquarters and headquarters battery with a light anti aircraft 
missile battalion.  There is, however, no evidence that he 
received any citations or awards for participation in combat with 
the enemy.  See 38 C.F.R. § 3.304(f).  There is no evidence, save 
for the appellant's own allegation that tinnitus is related to 
any purported combat service.  Therefore, the provisions of 38 
U.S.C.A. § 1154 (b) (West 2002) are not applicable.
 
The Board agrees that the Veteran was exposed to noise in service 
and has a current diagnosis of tinnitus, however, the August 2004 
VA examiner stated that it is less likely that the Veteran's 
tinnitus is related to military service.  There is no competent 
evidence to the contrary. 
 
The Board recognizes that the Veteran states that he has tinnitus 
which is due to noise exposure in service.  While he is competent 
to state that he has ringing in the ears, the Board finds the 
opinion of the VA audiological examiner to be more persuasive 
than the Veteran's lay opinion.  The examiner reviewed the claims 
file and specifically noted that the Veteran reported a recent 
onset of recurrent tinnitus in 2000.  This is more than 30 years 
after the Veteran's separation from active service.  The 
appellant did not report a history that was consistent with a 
continuity of symptoms since service.    
 
Moreover, to the extent that the Veteran not implies that he has 
had tinnitus since service, the Board finds such statements to be 
unreliable.  The Court has established that symptoms, not 
treatment, are the essence of continuity of symptomatology.  
However, in a merits context, the lack of evidence of treatment 
may bear on the credibility of the evidence of continuity. Savage 
v. Gober, 10 Vet. App. 488 (1997).   

It is noteworthy that, when seen in August 2004, the Veteran 
reported the recent onset of tinnitus and not a long standing 
history of the disorder.  Moreover, the Veteran's account of 
injuring his right knee and suffering from tinnitus due to a land 
mine explosion is contradicted by the available September 1969 
Bremerton hospital report.  In this regard, the hospital report 
confirms that the Veteran injured his right knee but his injury 
was noted be the result of a fall from a tractor.  There is no 
contemporaneously prepared evidence that his tractor struck a 
land mine.  Therefore, the lay evidence presented by the Veteran, 
which attempts to establish continuity since discharge, is 
inconsistent and contradicted by contrary contemporaneously 
prepared medical evidence.  The inconsistencies preponderate 
against the claimant.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997); McCormick v. Gober, 14 Vet. App. 39 (2000).
 
In summary, there is no reliable evidence of tinnitus in service 
and no competent evidence attributing tinnitus to service.  The 
Veteran's remote assertions as to the onset of tinnitus are of 
questionable reliability.  As the preponderance of the evidence 
is against the claim, there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Accordingly, entitlement to service connection for 
tinnitus is denied.
 
Increased Rating for Right Knee
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected right knee disorder.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.
 
Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which a service-connected disability 
adversely affects the appellant's ability to function under the 
ordinary conditions of daily life, and an assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A.§ 1155; 38 
C.F.R. §§ 4.1, 4.10.
 
Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
 
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Rating factors for a musculoskeletal disorder include 
functional loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion, weakened movement, excess fatigability, swelling and pain 
on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).
 
The Veteran asserts that his right knee disability warrants a 
higher evaluation.
 
The evidence shows that the Veteran sustained an injury to his 
right knee in June 1969.  At that time, there was evidence of a 
pre-existing right knee disorder and the Veteran had previously 
undergone right knee lateral and medial menisectomies.  The 
Veteran's in-service injury in July 1969 resulted in a diagnosis 
of right knee anterior and medial collateral ligament laxity.  

In April 1970, he was granted service connection for the right 
knee disability and assigned a 10 percent disability rating under 
Diagnostic Code 5257, effective October 18, 1969.  In September 
1998, the RO increased the rating for the right knee to 20 
percent under Diagnostic Codes 5003-5257, effective July 15, 
1998.  X-rays at that time confirmed degenerative joint disease 
of the right knee.      
 
The Veteran filed a claim of entitlement to an increased rating 
in June 2004.  A May 2005 rating decision continued the 20 
percent rating 
 
Under Diagnostic Code 5003, degenerative arthritis will be rated 
on the basis of limitation of motion of the specific joint or 
joints involved.  When however, limitation of motion at the joint 
involved is noncompensable, a 10 percent rating is warranted for 
each major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under this diagnostic 
code.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  
 
The normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.
 
Diagnostic Code 5257 applies to evaluation of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability.  Under this diagnostic code, a 10 percent disability 
rating is warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability and a 30 percent 
rating is assigned for severe impairment.
 
Under Diagnostic Code 5260 a limitation of flexion of the leg 
warrants a noncompensable rating if flexion is limited to 60 
degrees.  A 10 percent rating is warranted when flexion is 
limited to 45 degrees.  A 20 percent rating is to be assigned 
when flexion is limited to 30 degrees and a 30 percent rating 
requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).
 
Under Diagnostic Code 5261 a limitation of extension of the leg 
warrants a non-compensable rating if extension is limited to five 
degrees, a 10 percent rating if limited to 10 degrees, and a 20 
percent rating if limited to 15 degrees.  A 30 percent rating 
requires limitation of extension to 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261(2009).  
 
VA's General Counsel has determined that separate disability 
ratings may be assigned for limitation of knee flexion and of 
knee extension without violating the rule against pyramiding set 
forth at 38 C.F.R. § 4.14, regardless of whether the limited 
motions are from the same or different causes. VAOPGCPREC 9-04 
(September 17, 2004), 69 Fed. Reg. 59,990 (2004).
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of the 
knee, under Diagnostic Codes 5003 and 5257, respectively.  See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  In 
order for a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray findings 
and limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 does not have to be 
compensable, but must meet the criteria for a zero-percent 
rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 
(1998).
 
The Veteran was afforded a VA orthopedic examination in August 
2004.  He reported daily right knee pain, morning stiffness, and 
stiffness with cold weather.  He endorsed crepitus,  popping and 
increased pain with repetitive movement.  His range of motion was 
self described as generally reduced, but he did not use a brace.  
He did use a wedge in his shoe to redistribute the weight off the 
medial joint line.  The appellant stated that he tended to 
hyperextend his knee.  He acknowledged that the right knee did 
not lock or truly collapse, but he indicated that stairs were 
painful to ascend or descend.  He reported that flare-ups of pain 
occurred almost daily with additional loss of motion and 
diminished endurance.  The appellant stated that he had a desk 
job which he tolerated, and that he did not miss work.  The right 
knee did not interfere with his work whatsoever at the present 
time.  
 
Physical examination of the right knee revealed multiple scars.  
There was mild synovial thickening and thickening of the pes 
anserine bursa with mild tenderness.  There was medial joint line 
tenderness and 2+ crepitation on movement.  Range of right knee 
motion was from 0 to 125 degrees.  There was no lateral 
collateral, medial collateral or cruciate ligament laxity 
identified.  McMurray's was negative.  There was a 10 degree 
varus deformity, but there was no measurable atrophy.  The 
diagnosis was right knee degenerative joint disease.  The 
examiner commented that during flare-ups of knee pain, there 
would be an additional loss of 10-15 degrees of flexion.  
Furthermore, there was moderately severe alteration in the 
Veteran's endurance and activities of repetitive movement and 
weight bearing due to his arthritis.  With respect to employment, 
the examiner noted that the Veteran seemed to tolerate his 
current line of work as long as he was not required to do excess 
weight bearing and repetitive movement activities.
 
Considering the objective medical evidence of record in light of 
the above criteria, the Board finds that a rating in excess of 20 
percent for the Veteran's service-connected right knee disorder 
prior to December 2, 2008 is not warranted.
 
Moreover, based on the August 2004 VA examination there was no 
evidence of severe lateral instability of the right knee in order 
to obtain a higher evaluation under Diagnostic Code 5257.
 
With regard to limitation of motion, the August 2004 VA 
examination reveals that the Veteran had normal extension, which 
would not warrant a compensable rating under Diagnostic Code 
5261.  Flexion of the right knee was limited to 125 degrees.  
While the examiner further commented that with flare-ups, range 
of right knee motion could be reduced by 10 to 15 degrees.  Such 
a loss could limit flexion to 110 to 115 degrees.  Indeed, these 
findings, even at their most severe were not so severe as to meet 
the criteria established for even a noncompensable rating under 
the codes governing the assignment of a rating based on a 
limitation of motion.  Hence, neither Diagnostic Code 5260 or 
5261 provides a basis for an increased rating. This is so even 
considering functional loss due to pain and other factors set 
forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  While the Board 
is aware of the Veteran's complaints of pain, such is not shown 
by competent, objective evidence to be so disabling as to warrant 
even the minimal compensable rating under Diagnostic Code 5260.  
 
The Board has considered whether other diagnostic codes might be 
applicable for evaluating the right knee, but finds that no 
higher rating is assignable.  The Veteran has never demonstrated 
or been diagnosed with ankylosis of either knee, a dislocated 
semilunar cartilage, or impairment of the tibia and fibula. 
Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, and 
5262 are not for application. 
 
There is no suggestion in the objective record that the Veteran's 
right knee disability markedly interfered with his ability to 
work prior to December 2, 2008; nor is there any indication that 
he required frequent periods of hospitalization for treatment of 
the disorder.  The rating criteria fully encompass the nature of 
the appellant's disability.  Therefore, the Board finds no 
exceptional circumstances in this case that would warrant 
referral for consideration of an extraschedular evaluation.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER
 
Entitlement to service connection for tinnitus is denied.
 
Entitlement to a disability rating in excess of 20 percent for 
status post right knee arthrotomies with degenerative joint 
disease, is denied for the period prior to December 2, 2008.
 
 
REMAND
 
The claims of entitlement to service connection for hearing loss, 
a left knee disorder and peripheral neuropathy of the hands; and 
entitlement to an evaluation in excess of 30 percent for post 
operative residuals of a post total right knee replacement, from 
February 1, 2010, warrant further development.
 
The Veteran contends that he is entitled to service connection 
for hearing loss as a result of acoustic trauma incurred during 
active duty.  As noted above, the Board concedes that the Veteran 
was exposed to acoustic trauma during service.  In August 2004, 
the Veteran underwent a VA medical examination in connection with 
this appeal.  The Veteran reported the onset of decreased hearing 
during and since his military service.  The examiner diagnosed an 
asymmetric mild left high frequency sensorineural hearing loss.  
With regard to the right ear, the evidence showed that the 
Veteran had clinically normal hearing and that he did not have a 
current disability as defined by VA regulations.  The examiner 
concluded that the Veteran's left ear hearing loss was not 
related to his military service but she did not provide a 
rationale to support her finding.  Moreover, VA audiology 
consultations conducted in June and August 2007 indicate that the 
Veteran had a borderline sloping to mild right sensorineural 
hearing loss and moderate sloping to severe left mixed hearing 
loss with a mild conductive high-frequency component.    
 
In light of the current medical evidence suggesting hearing loss 
in both ears and the August 2004 VA examiner's failure to provide 
a rationale for her opinion, a remand for further VA audiology 
examination and opinion addressing the etiology of the Veteran's 
hearing loss is necessary in order to fully and fairly address 
the merits of this claim.
 
The Veteran is also seeking service connection for a left knee 
disorder, to include secondary to his right knee disorder.  He 
testified at the February 2009 hearing that due to right knee 
pain he favored his left knee and as a result, he now suffered 
from a left knee disorder.  He reported that although he 
underwent an examination of his right knee in August 2004, the 
examiner did not examine his left knee.  A medical opinion should 
be obtained to ascertain whether a left knee disorder may have 
been caused or aggravated by the Veteran's service- connected 
right knee disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 
 
The Veteran also alleges that he suffers from peripheral 
neuropathy of the hands secondary to diabetes mellitus.  Service 
connection is currently in effect for peripheral neuropathy of 
the right and left lower extremities.  The Veteran testified at 
the February 2009 hearing that he had decreased feelings in his 
fingertips and that he had hand sores.  He states that at the 
August 2004 VA examination the examiner primarily examined his 
feet but his hands were not properly evaluated.  The Board finds 
that a VA medical opinion should also be obtained to ascertain 
whether peripheral neuropathy of the hands is caused or 
aggravated by diabetes mellitus.  Allen v. Brown, 7 Vet. App. 439 
(1995). 
 
With regard to the right knee disorder, the evidence shows that 
the Veteran underwent a total right knee arthroplasty in December 
2008.  A January 2009 rating decision assigned a 100 percent 
rating effective December 2,  2008 to allow for a one month 
period of convalescence.  An additional 100 percent rating was 
assigned from February 1, 2009 to January 31, 2010.  A 30 percent 
rating was assigned effective February 1, 2010.  The RO did not 
conduct additional development or readjudicate the claim after a 
June 2009 supplemental statement of the case.  Evidence, in the 
form of a March 2010 VA orthopedic examination with findings 
pertinent to the Veteran's right knee was received by the RO 
after the June 2009 supplemental statement of the case.  Thus, 
the Board may not consider the evidence in the first instance and 
remand is necessary to correct the due process error.  See 38 
C.F.R. §§ 19.37(a) and (b), 20.1304(c) (2009).
 
Finally, the Veteran submitted an April 2010 medical report from 
a private physician which provides findings relevant to his 
claims of entitlement to service connection for a left knee 
disorder, and for an evaluation in excess for 30 percent for 
status post total right knee replacement, from February 1, 2010.  
The Veteran did not waive initial RO review of this additional 
evidence.  38 C.F.R. §§ 19.37, 20.1304 (2009).  The Board cannot 
consider additional evidence without first remanding the case to 
the agency of original jurisdiction for initial consideration.  
Id.  To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the RO must 
readjudicate the issues on appeal with consideration of all 
evidence received since the issuance of the June 2009 
supplemental statement of the case.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be afforded a VA 
audiological examination for the purposes of 
determining the etiology of any current 
hearing loss.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the Veteran and reviewing the 
claims folder, the examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that the 
Veteran's hearing loss had its onset in 
service, or is otherwise the result of a 
disease or injury in service.  A complete 
written rationale for any opinion expressed 
must be provided.
 
In preparing the opinion the examiner must 
note the following terms:
 
*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.  
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the cause of any 
diagnosed hearing loss is unknowable.
 
VA examiner must append a copy of their 
curriculum vitae to the examination report.
 
2.  The RO must schedule the Veteran for an 
examination, to be conducted by a physician, 
to determine the nature and etiology of a 
left knee disorder.  All indicated tests 
should be accomplished.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner. Following the 
examination the examiner must address whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that a left knee 
disorder was incurred in or aggravated by the 
Veteran's active military service.
 
If the examiner finds that a left knee 
disorder is not directly related to active 
service, the examiner must opine whether it 
is at least as likely as not, i.e., is there 
a 50/50 chance, that any current left knee 
disorder is caused or aggravated by the 
service-connected right knee disorder.  
 
A complete written rationale for any opinion 
expressed must be provided.
 
In preparing the opinion the examining 
physician must note the following terms:
 
*	It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.  
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the cause of any 
diagnosed left knee disorder is unknowable.
 
VA examiner must append a copy of their 
curriculum vitae to the examination report.
 
3.  The RO must schedule the Veteran for an 
examination, to be conducted by a physician, 
to determine the nature and etiology of 
peripheral neuropathy of the hands.  All 
indicated tests should be accomplished.  The 
claims folder and a copy of this REMAND must 
be made available to the examiner.  
Thereafter the examiner must opine whether it 
is at least as likely as not, i.e., is there 
a 50/50 chance, that peripheral neuropathy of 
the hands was incurred in or aggravated by 
the Veteran's active military service.  If 
the answer is no, the examiner must opine 
whether it is at least as likely as not that 
any current peripheral neuropathy of the 
hands is caused or worsened by the service-
connected diabetes mellitus.  A complete 
written rationale for any opinion expressed 
must be provided.
 
In preparing the opinion the examining 
physician must note the following terms:
 
*	It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.  
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the cause of any 
diagnosed peripheral neuropathy of the hands 
is unknowable.
 
VA examiner must append a copy of their 
curriculum vitae to the examination report.
 
4.  The RO is to advise the Veteran that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any ordered examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
5.  Thereafter, the RO must readjudicate the 
issues on appeal with consideration of all 
evidence received since the June 2009 
supplemental statement of the case.  This 
includes the issue of entitlement to service 
connection for aortic valvular disease should 
the current stay be lifted on the 
adjudication of claims of entitlement to 
service connection for ischemic heart disease 
secondary to herbicide exposure.  If any 
claim remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case that 
addresses all relevant actions taken on the 
claims for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered.  The Veteran should 
be given an opportunity to respond to the 
supplemental statement of the case. 
 
 The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


